Exhibit 10.1

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

by and among

 

Springleaf Finance Corporation

 

and

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated,

Citigroup Global Markets Inc. and

Credit Suisse Securities (USA) LLC

 

Dated as of September 24, 2013

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of September 24, 2013, by and among Springleaf Finance Corporation, an
Indiana corporation (the “Company”), and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as representative (the “Representative”) of the Initial
Purchasers, each of whom has agreed to purchase $150,000,000 aggregate principal
amount of the Company’s 7.750% Senior Notes due 2021 (the “Initial Notes”),
pursuant to the Purchase Agreement (as defined below).

 

This Agreement is made pursuant to the Purchase Agreement, dated September 17,
2013 (the “Purchase Agreement”), among the Company and the Initial Purchasers
for (i) the benefit of the Initial Purchasers and (ii) the benefit of the
holders from time to time of the Initial Notes, including the Initial
Purchasers.  In order to induce the Initial Purchasers to purchase the Initial
Notes, the Company has agreed to provide the registration rights set forth in
this Agreement.  The execution and delivery of this Agreement is a condition to
the obligations of the Initial Purchasers set forth in Section 5(f) of the
Purchase Agreement.

 

The parties hereby agree as follows:

 

SECTION 1.                                      Definitions.  As used in this
Agreement, the following capitalized terms shall have the following meanings:

 

2017 Exchange Notes: The $500,000,000 aggregate principal amount of the
Company’s 7.750% Senior Notes due 2021 issued in the Exchange Transaction.

 

Additional Interest: As defined in Section 6(c) hereof.

 

Additional Interest Payment Date:  With respect to the Initial Notes, each
Interest Payment Date.

 

Broker-Dealer:  Any broker or dealer registered under the Exchange Act.

 

Business Day:  Any day other than a Saturday, Sunday or U.S. federal holiday or
a day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.

 

Closing Date:  The date of this Agreement.

 

Commission:  The Securities and Exchange Commission.

 

Consummate:  A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Notes to be issued in the Exchange Offer,
(ii) the maintenance of such Registration Statement continuously effective and
the keeping of the Exchange Offer open for a period not less than the minimum
period required pursuant to Section 3(b) hereof, and (iii) the delivery by the
Company to the Registrar under the Indenture of Exchange Notes in the same
aggregate principal amount as the

 

--------------------------------------------------------------------------------


 

aggregate principal amount of Initial Notes that were tendered by Holders
thereof pursuant to the Exchange Offer.

 

Exchange Act:  The Securities Exchange Act of 1934, as amended, including the
rules and regulations promulgated thereunder.

 

Exchange Notes:  The 7.750% Senior Notes due 2021, of the same series under the
Indenture as the Initial Notes attached thereto, to be issued to Holders in
exchange for Transfer Restricted Securities pursuant to this Agreement.

 

Exchange Offer:  The registration by the Company under the Securities Act of the
Exchange Notes pursuant to a Registration Statement pursuant to which the
Company offers the Holders of all outstanding Transfer Restricted Securities the
opportunity to exchange all such outstanding Transfer Restricted Securities held
by such Holders for Exchange Notes in an aggregate principal amount equal to the
aggregate principal amount of the Transfer Restricted Securities tendered in
such exchange offer by such Holders.

 

Exchange Offer Registration Statement:  The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

 

Exchange Transaction: The privately negotiated exchange transaction pursuant to
which the Company acquired $500 million aggregate principal amount of the
Company’s 6.90% Medium Term Notes, Series J, due 2017 on the date hereof in
exchange for the 2017 Exchange Notes.

 

FINRA:  Financial Industry Regulatory Authority, Inc.

 

Holder:  As defined in Section 2(b) hereof.

 

Indemnified Holder:  As defined in Section 8(a) hereof.

 

Indenture:  The Indenture, dated as of September 24, 2013, by and between the
Company and Wilmington Trust, National Association, as trustee (the “Trustee”),
pursuant to which the Notes are to be issued, as such Indenture is amended or
supplemented from time to time in accordance with the terms thereof.

 

Initial Notes:  As defined in the preamble hereto.

 

Initial Placement:  The issuance and sale by the Company of the Initial Notes to
the Initial Purchasers pursuant to the Purchase Agreement.

 

Initial Purchasers:  Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Citigroup Global Markets Inc. and Credit Suisse Securities (USA) LLC.

 

Interest Payment Date:  As defined in the Indenture and the Notes.

 

Notes:  The Initial Notes and the Exchange Notes.

 

2

--------------------------------------------------------------------------------


 

Person:  An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

 

Prospectus:  The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such prospectus.

 

Registrar:  As defined in the Indenture.

 

Registration Failure:  As defined in Section 5 hereof.

 

Registration Statement:  Any registration statement of the Company relating to
(a) an offering of Exchange Notes pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Securities pursuant to the Shelf
Registration Statement, which in each case is filed pursuant to the provisions
of this Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

 

Representative:  As defined in the preamble hereto.

 

Securities Act:  The Securities Act of 1933, as amended, including the rules and
regulations promulgated thereunder.

 

Shelf Effectiveness Deadline:  As defined in Section 4(a) hereof.

 

Shelf Registration Statement:  As defined in Section 4(a) hereof.

 

Suspension Period: As defined in Section 6(d) hereof.

 

Transfer Restricted Securities:  Each Initial Note, until the earliest to occur
of (a) the date on which such Initial Note is exchanged in the Exchange Offer
for an Exchange Note entitled to be resold to the public by the Holder thereof
without complying with the prospectus delivery requirements of the Securities
Act, (b) the date on which such Initial Note has been effectively registered
under the Securities Act and disposed of in accordance with a Shelf Registration
Statement and (c) the date on which such Initial Note is distributed to the
public by a Broker-Dealer pursuant to the “Plan of Distribution” contemplated by
the Exchange Offer Registration Statement (including delivery of the Prospectus
contained therein).

 

Trust Indenture Act:  The Trust Indenture Act of 1939, as amended, including the
rules and regulations promulgated thereunder.

 

Underwritten Registration or Underwritten Offering:  A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

 

SECTION 2.                                      Securities Subject to This
Agreement.

 

(a)                                 Transfer Restricted Securities.  The
securities entitled to the benefits of this Agreement are the Transfer
Restricted Securities.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Holders of Transfer Restricted Securities. 
A Person is deemed to be a holder of Transfer Restricted Securities (each, a
“Holder”) whenever such Person owns Transfer Restricted Securities.

 

SECTION 3.                                      Registered Exchange Offer.

 

(a)                                 Unless the Company has reasonably determined
that the Exchange Offer shall not be permissible under applicable law or
Commission policy (after the procedures set forth in Section 6(a) hereof have
been complied with), the Company shall (i) use its reasonable best efforts to
file with the Commission on or prior to the earlier of (x) 360 days from the
Closing Date (or if such 360th day is not a Business Day, the next succeeding
Business Day) and (y) the date on which an exchange offer for the 2017 Exchange
Notes similar to the Exchange Offer is consummated, a Registration Statement
under the Securities Act relating to the Exchange Notes and the Exchange Offer,
(ii) use its reasonable best efforts to cause such Registration Statement to
become effective on or prior to the 360th day after the Closing Date (or if such
360th day is not a Business Day, the next succeeding Business Day), (iii) in
connection with the foregoing, file (A) all pre-effective amendments to such
Registration Statement as may be necessary in order to cause such Registration
Statement to become effective, (B) if applicable, a post-effective amendment to
such Registration Statement pursuant to Rule 430A under the Securities Act and
(C) cause all necessary filings in connection with the registration and
qualification of the Exchange Notes to be made under the state securities or
blue sky laws of such jurisdictions as are necessary to permit Consummation of
the Exchange Offer; provided, however, that the Company shall not be required to
(x) qualify as a foreign corporation or as a dealer in securities in any
jurisdiction where it would not be otherwise required to qualify but for this
Section 3(a) or (y) take any action which would subject it to general service of
process or taxation in any such jurisdiction where it is not then so subject,
and (iv) upon the effectiveness of such Registration Statement, commence the
Exchange Offer.  The Exchange Offer shall be on the appropriate form permitting
registration of the Exchange Notes to be offered in exchange for the Transfer
Restricted Securities and to permit resales of Initial Notes held by
Broker-Dealers as contemplated by Section 3(c) hereof.

 

(b)                                 The Company shall use its reasonable best
efforts to cause the Exchange Offer Registration Statement to be effective
continuously and shall keep the Exchange Offer open for a period of not less
than the minimum period required under applicable federal and state securities
laws to Consummate the Exchange Offer; provided, however, that in no event shall
such period be less than 30 days after the date notice of the Exchange Offer is
mailed to the Holders.  The Company shall cause the Exchange Offer to comply
with all applicable federal and state securities laws.  No securities other than
the Exchange Notes shall be included in the Exchange Offer Registration
Statement.  The Company shall use its reasonable best efforts to cause the
Exchange Offer to be Consummated on the earliest practicable date after the
Exchange Offer Registration Statement has become effective.

 

(c)                                  The Company shall indicate in a “Plan of
Distribution” section contained in the Prospectus forming a part of the Exchange
Offer Registration Statement that any Broker-Dealer who holds Initial Notes that
are Transfer Restricted Securities and that were acquired for its own account as
a result of market-making activities or other trading activities (other than
Transfer Restricted Securities acquired directly from the Company), may exchange
such Initial Notes

 

4

--------------------------------------------------------------------------------


 

pursuant to the Exchange Offer; however, such Broker-Dealer may be deemed to be
an “underwriter” within the meaning of the Securities Act and must, therefore,
deliver a prospectus meeting the requirements of the Securities Act in
connection with any resales of the Exchange Notes received by such Broker-Dealer
in the Exchange Offer, which prospectus delivery requirement may be satisfied by
the delivery by such Broker-Dealer of the Prospectus contained in the Exchange
Offer Registration Statement.  Such “Plan of Distribution” section shall also
contain all other information with respect to such resales by Broker-Dealers
that the Commission may require in order to permit such resales pursuant
thereto, but such “Plan of Distribution” shall not name any such Broker-Dealer
or disclose the amount of Initial Notes held by any such Broker-Dealer except to
the extent required by the Commission as a result of a change in policy after
the date of this Agreement.

 

The Company shall use its reasonable best efforts to keep the Exchange Offer
Registration Statement continuously effective, supplemented and amended as
required by the provisions of Section 6(c) hereof to the extent necessary to
ensure that it is available for resales of Initial Notes acquired by
Broker-Dealers for their own accounts as a result of market-making activities or
other trading activities, and to ensure that it conforms with the requirements
of this Agreement, the Securities Act and the policies, rules and regulations of
the Commission as announced from time to time, for a period ending on the
earlier of (i) 90 days from the date on which the Exchange Offer Registration
Statement is declared effective and (ii) the date on which a Broker-Dealer is no
longer required to deliver a prospectus in connection with market-making or
other trading activities.

 

The Company shall provide a reasonable number of copies of the latest version of
such Prospectus to Broker-Dealers promptly upon request at any time during such
90 day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales; provided that such version is not publicly available.

 

SECTION 4.                                      Shelf Registration.

 

(a)                                 Shelf Registration.  If (i) the Company is
not required to file an Exchange Offer Registration Statement or to consummate
the Exchange Offer because the Exchange Offer is not permitted by applicable law
or Commission policy (after the procedures set forth in Section 6(a) hereof have
been complied with), (ii) for any reason the Exchange Offer is not Consummated
by the earlier of (x) 360 days from the Closing Date (or if such 360th day is
not a Business Day, the next succeeding Business Day) and (y) the date on which
the exchange offer for the 2017 Exchange Notes issued in connection with the
Exchange Transaction is consummated, or (iii) with respect to any Holder of
Transfer Restricted Securities (A) such Holder is prohibited by applicable law
or Commission policy from participating in the Exchange Offer, or (B) such
Holder may not resell the Exchange Notes acquired by it in the Exchange Offer to
the public without delivering a prospectus and that the Prospectus contained in
the Exchange Offer Registration Statement is not appropriate or available for
such resales by such Holder, or (C) such Holder is a Broker-Dealer and holds
Initial Notes acquired directly from the Company or one of its affiliates, then,
upon such Holder’s request, the Company shall use its reasonable best efforts to
cause to be filed a shelf registration statement pursuant to Rule 415 under the
Securities Act, which may be an amendment to the Exchange Offer Registration
Statement (in either event, the “Shelf Registration Statement”), and use its
reasonable best efforts to cause such Shelf

 

5

--------------------------------------------------------------------------------


 

Registration Statement to be declared effective by the Commission on or prior to
the earlier of (x) 360 days from the Closing Date (or if such 360th day is not a
Business Day, the next succeeding Business Day) and (y) the date on which an
exchange offer for the 2017 Exchange Notes similar to the Exchange Offer is
consummated (such date being the “Shelf Effectiveness Deadline”), which Shelf
Registration Statement shall provide for resales of all Transfer Restricted the
Holders of which shall have timely provided the information required pursuant to
Section 4(b) hereof.

 

Subject to Section 6(d) hereof, the Company shall use its reasonable best
efforts to keep such Shelf Registration Statement continuously effective,
supplemented and amended as required by the provisions of Sections 6(b) and
(c) hereof to the extent necessary to ensure that it is available for resales of
Initial Notes by the Holders of Transfer Restricted Securities entitled to the
benefit of this Section 4(a), and to ensure that it conforms with the
requirements of this Agreement, the Securities Act and the policies, rules and
regulations of the Commission as announced from time to time, for a period of at
least two years following the Closing Date (or shorter period that will
terminate when all the Initial Notes covered by such Shelf Registration
Statement have been sold pursuant to such Shelf Registration Statement).

 

(b)                                 Provision by Holders of Certain Information
in Connection with the Shelf Registration Statement.  No Holder of Transfer
Restricted Securities may include any of its Transfer Restricted Securities in
any Shelf Registration Statement pursuant to this Agreement or benefit from the
provisions regarding Additional Interest for a Registration Default with respect
to a Shelf Registration Statement unless and until such Holder furnishes to the
Company in writing, within 15 Business Days after receipt of a request therefor,
such information as the Company may reasonably request for use in connection
with any Shelf Registration Statement or Prospectus or preliminary Prospectus
included therein.  Each Holder as to which any Shelf Registration Statement is
being effected agrees to furnish promptly to the Company all information
required to be disclosed in order to make the information previously furnished
to the Company by such Holder not materially misleading.

 

SECTION 5.                                      Additional Interest.  If (i) any
Shelf Registration Statement required by this Agreement has not been declared
effective by the Commission on or prior to the Shelf Effectiveness Deadline,
(ii) the Exchange Offer is required by this Agreement but has not been
Consummated by the earlier of (x) 360 days from the Closing Date (or if such
360th day is not a Business Day, the next succeeding Business Day) and (y) the
date on which the exchange offers for the 2017 Exchange Notes issued in
connection with the Exchange Transaction is consummated or (iii) other than in
connection with a Suspension Period, any Registration Statement required by this
Agreement is filed and declared effective but shall thereafter cease to be
effective or fail to be usable for its intended purpose during the applicable
periods specified in this Agreement without being succeeded within 10 Business
Days of such Registration Statement ceasing to be effective or usable (or, if
such event occurs during, or as a result of, a Suspension Period, prior to the
later of (x) within 10 Business Days of such Registration Statement ceasing to
be effective or usable and (y) the expiration of the Suspension Period) by a
post-effective amendment to such Registration Statement that cures such failure
or usability and that is itself declared effective within 10 Business Days of
such Registration Statement ceasing to be effective or usable (or, if such event
occurs during, or as a result of, a Suspension Period, prior to the later of
(x) within 10 Business Days of such Registration Statement ceasing to be
effective or

 

6

--------------------------------------------------------------------------------


 

usable and (y) the expiration of the Suspension Period) (each such event
referred to in clauses (i) through (iii), a “Registration Failure”), the Company
hereby agrees that the interest rate borne by the Transfer Restricted Securities
affected thereby shall be increased by 0.25% per annum during the 90-day period
immediately following the occurrence of any Registration Failure and shall
increase by 0.25% per annum for each subsequent 90-day period, but in no event
shall the total interest rate payable exceed 1.00% per annum (“Additional
Interest”).  Following the cure of all Registration Failures relating to any
particular Transfer Restricted Securities, the interest rate borne by the
relevant Transfer Restricted Securities will be reduced to the original interest
rate borne by such Transfer Restricted Securities; provided, however, that, if
after any such reduction in interest rate, a different Registration Failure
occurs, the interest rate borne by the relevant Transfer Restricted Securities
shall again be increased pursuant to the foregoing provisions.

 

Notwithstanding the foregoing, (i) the amount of Additional Interest payable
shall not increase because more than one Registration Failure has occurred and
is continuing and (ii) a Holder of Transfer Restricted Securities who is not
entitled to the benefits of the Shelf Registration Statement shall not be
entitled to Additional Interest with respect to a Registration Failure that
pertains to the Shelf Registration Statement.

 

The Additional Interest described in this Section 5 is the sole and exclusive
remedy available to the Holders of the Transfer Restricted Securities due to a
Registration Failure.

 

SECTION 6.                                      Registration Procedures.

 

(a)                                 Exchange Offer Registration Statement.  In
connection with the Exchange Offer, if required pursuant to Section 3(a) hereof,
the Company shall comply with all of the provisions of Section 6(c) hereof,
shall use its reasonable best efforts to effect such exchange and to permit the
sale of Transfer Restricted Securities being sold in accordance with the
intended method or methods of distribution thereof, and shall comply with all of
the following provisions:

 

(i)                                     To the extent the Commission raises an
objection as to whether the Exchange Offer is permitted by applicable law, upon
request of the Holders of a majority in principal amount of outstanding Transfer
Restricted Securities, the Company hereby agrees to seek a no-action letter or
other favorable decision from the Commission allowing the Company to Consummate
an Exchange Offer for such Initial Notes.  The Company hereby agrees to pursue
the issuance of such a decision to the Commission staff level but shall not be
required to take commercially unreasonable action to effect a change of
Commission policy.  The Company hereby agrees, however, to (A) participate in
telephonic conferences with the Commission, (B) deliver to the Commission staff
an analysis prepared by counsel to the Company setting forth the legal bases, if
any, upon which such counsel has concluded that such an Exchange Offer should be
permitted and (C) diligently pursue a favorable resolution by the Commission
staff of such submission.

 

(ii)                                  As a condition to its participation in the
Exchange Offer pursuant to the terms of this Agreement, each Holder of Transfer
Restricted Securities shall furnish, upon the request of the Company, prior to
the Consummation thereof, a written representation to the Company (which may be
contained in the letter of transmittal contemplated by the

 

7

--------------------------------------------------------------------------------


 

Exchange Offer Registration Statement) to the effect that (A) any Exchange Notes
to be received by it will be acquired in the ordinary course of its business,
(B) it has no arrangement or understanding with any Person to participate in the
distribution (within the meaning of the Securities Act) of the Exchange Notes,
(C) it is not an affiliate (as such term is defined in Rule 405 under the
Securities Act) of the Company or, if it is such an affiliate, it will comply
with the registration and prospectus delivery requirements of the Securities
Act, to the extent applicable, (D) it is not acting on behalf of any Person who
could not truthfully make the foregoing representations set forth in (A),
(B) and (C) of this Section 6(a)(ii) and (E) it shall have made such other
representations as may be reasonably necessary under applicable Commission
rules, regulations or interpretations to render the use of Form S-4 or another
appropriate form under the Securities Act available or for the Exchange Offer
Registration Statement to be declared effective.  In addition, all such Holders
of Transfer Restricted Securities shall otherwise cooperate in the Company’s
preparations for the Exchange Offer.  Each Holder hereby acknowledges and agrees
that any Broker-Dealer and any such Holder using the Exchange Offer to
participate in a distribution of the securities to be acquired in the Exchange
Offer (1) could not under Commission policy as in effect on the date of this
Agreement rely on the position of the Commission enunciated in Morgan Stanley
and Co., Inc. (available June 5, 1991) and Exxon Capital Holdings Corporation
(available May 13, 1988), as interpreted in the Commission’s letter to
Shearman & Sterling dated July 2, 1993, and similar no-action letters (which may
include any no-action letter obtained pursuant to clause (i) above), and
(2) must comply with the registration and prospectus delivery requirements of
the Securities Act in connection with a secondary resale transaction and that
such a secondary resale transaction should be covered by an effective
registration statement containing the selling security holder information
required by Item 507 or 508, as applicable, of Regulation S-K if the resales are
of Exchange Notes obtained by such Holder in exchange for Initial Notes acquired
by such Holder directly from the Company.

 

(b)                                 Shelf Registration Statement.  If required
pursuant to Section 4, in connection with the Shelf Registration Statement, the
Company shall comply with all the provisions of Section 6(c) hereof and shall
use its reasonable best efforts to effect such registration to permit the sale
of the Transfer Restricted Securities being sold in accordance with the intended
method or methods of distribution thereof, and pursuant thereto the Company will
as expeditiously as possible prepare and file with the Commission a Registration
Statement relating to the registration on any appropriate form under the
Securities Act, which form shall be available for the sale of the Transfer
Restricted Securities in accordance with the intended method or methods of
distribution thereof.

 

(c)                                  General Provisions.  In connection with any
Registration Statement and any Prospectus required by this Agreement to permit
the sale or resale of Transfer Restricted Securities (including, without
limitation, any Registration Statement and the related Prospectus required to
permit resales of Initial Notes by Broker-Dealers), the Company shall:

 

(i)                                     use its reasonable best efforts to keep
such Registration Statement continuously effective for the applicable period of
time specified in this Agreement and provide all requisite financial statements
for the period specified in Section 3 or 4 hereof, as applicable; upon the
occurrence of any event that would cause any such Registration

 

8

--------------------------------------------------------------------------------


 

Statement or the Prospectus contained therein (A) to contain a material
misstatement or omission or (B) not to be effective and usable for resale of
Transfer Restricted Securities during the period required by this Agreement, the
Company shall file promptly an appropriate amendment to such Registration
Statement, in the case of clause (A), correcting any such misstatement or
omission, and, in the case of either clause (A) or (B), use its reasonable best
efforts to cause such amendment to be declared effective and such Registration
Statement and the related Prospectus to become usable for their intended
purpose(s) as soon as practicable thereafter;

 

(ii)                                  prepare and file with the Commission such
amendments and post-effective amendments to the applicable Registration
Statement as may be necessary to keep the Registration Statement effective for
the applicable period set forth in Section 3 or 4 hereof, as applicable, or such
shorter period as will terminate when all Transfer Restricted Securities covered
by such Registration Statement have been sold; cause the Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Securities Act, and to comply fully with
the applicable provisions of Rules 424 and 430A under the Securities Act in a
timely manner; and comply with the provisions of the Securities Act with respect
to the disposition of all securities covered by such Registration Statement
during the applicable period in accordance with the intended method or methods
of distribution by the sellers thereof set forth in such Registration Statement
or supplement to the Prospectus;

 

(iii)                               advise the underwriter(s), if any, and
selling Holders as promptly as practicable and, if requested by such Persons, to
confirm such advice in writing, (A) when the Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to any
Registration Statement or any post-effective amendment thereto, when the same
has become effective, (B) of any request by the Commission for amendments to the
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto, (C) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement
under the Securities Act or of the suspension by any state securities commission
of the qualification of the Transfer Restricted Securities for offering or sale
in any jurisdiction, or the initiation of any proceeding for any of the
preceding purposes, (D) of the existence of any fact or the happening of any
event that makes any statement of a material fact made in the Registration
Statement, the Prospectus, any amendment or supplement thereto, or any document
incorporated by reference therein untrue, or that requires the making of any
additions to or changes in the Registration Statement or the Prospectus in order
to make the statements therein not misleading.  If at any time the Commission
shall issue any stop order suspending the effectiveness of the Registration
Statement, or any state securities commission or other regulatory authority
shall issue an order suspending the qualification or exemption from
qualification of the Transfer Restricted Securities under state securities or
blue sky laws, the Company shall use its reasonable best efforts to obtain the
withdrawal or lifting of such order at the earliest possible time;

 

(iv)                              furnish without charge to each of the Initial
Purchasers, each selling Holder named in any Registration Statement, and each of
the underwriter(s), if any, before filing with the Commission, copies of any
Registration Statement or any

 

9

--------------------------------------------------------------------------------


 

Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement), which
documents will be subject to the review and reasonable comment of such Holders
and underwriter(s) in connection with such sale, if any, for a period of at
least three Business Days and the Company will not file any such Registration
Statement or Prospectus or any amendment or supplement to any such Registration
Statement or Prospectus (including all such documents incorporated by reference)
to which an Initial Purchaser of Transfer Restricted Securities covered by such
Registration Statement or the underwriter(s), if any, shall reasonably object in
writing within three Business Days after the receipt thereof (such objection to
be deemed timely made upon confirmation of telecopy transmission within such
period).  The objection of an Initial Purchaser or underwriter, if any, shall be
deemed to be reasonable if such Registration Statement, amendment, Prospectus or
supplement, as applicable, as proposed to be filed, contains a material
misstatement or omission.  Notwithstanding the foregoing, no actions shall be
required under this clause (iv) that are not, in the reasonable opinion of
counsel for the Company, in compliance with applicable law;

 

(v)                                 if requested by any selling Holders or the
underwriter(s), if any, as soon as practicable incorporate in any Registration
Statement or Prospectus, pursuant to a supplement or post-effective amendment if
necessary, such information as such selling Holders and underwriter(s), if any,
may reasonably request to have included therein, including, without limitation,
information relating to the “Plan of Distribution” of the Transfer Restricted
Securities, information with respect to the principal amount of Transfer
Restricted Securities being sold to such underwriter(s), the purchase price
being paid therefor and any other terms of the offering of the Transfer
Restricted Securities to be sold in such offering; and make all required filings
of such Prospectus supplement or post-effective amendment as soon as practicable
after the Company is notified of the matters to be incorporated in such
Prospectus supplement or post-effective amendment;

 

(vi)                              furnish to each Initial Purchaser, each
selling Holder and each of the underwriter(s), if any, upon request without
charge, at least one copy of the Registration Statement, as first filed with the
Commission, and of each amendment thereto, including financial statements and
schedules, all documents incorporated by reference therein and, if requested,
all exhibits (including exhibits incorporated therein by reference);

 

(vii)                           deliver to each selling Holder named therein and
each of the underwriter(s), if any, without charge, as many copies of the
Prospectus (including each preliminary prospectus) and any amendment or
supplement thereto as such Persons reasonably may request; the Company hereby
consents to the use of the Prospectus and any amendment or supplement thereto by
each of the selling Holders named therein and each of the underwriter(s), if
any, in connection with the offering and the sale of the Transfer Restricted
Securities covered by the Prospectus or any amendment or supplement thereto;

 

(viii)                        enter into such agreements (including an
underwriting agreement), and make such representations and warranties, and take
all such other actions in connection

 

10

--------------------------------------------------------------------------------


 

therewith in order to expedite or facilitate the disposition of the Transfer
Restricted Securities pursuant to any Shelf Registration Statement contemplated
by this Agreement, all to such extent as may be reasonably requested by any
Initial Purchaser or by the Holders of a majority in aggregate principal amount
of Transfer Restricted Securities or the managing underwriter in connection with
any sale or resale pursuant to any Shelf Registration Statement contemplated by
this Agreement; and whether or not an underwriting agreement is entered into and
whether or not the registration is an Underwritten Registration, the Company
shall:

 

(A)                               furnish to each Initial Purchaser, each
selling Holder named therein and each underwriter, if any, in such substance and
scope as they may request and as are customarily made by issuers to underwriters
in primary underwritten offerings, upon the effectiveness of the Shelf
Registration Statement:

 

(1)                                 a certificate, dated the date of
effectiveness of the Shelf Registration Statement signed by (y) the President or
any Vice President and (z) a principal financial or accounting officer of the
Company, confirming, as of the date thereof, the matters set forth in paragraphs
(i) and (ii) of Section 5(b) of the Purchase Agreement and such other matters as
such parties may reasonably request;

 

(2)                                 (2)                                 an
opinion and negative assurance letter, dated the date of effectiveness of the
Shelf Registration Statement of counsel for the Company, covering such matters
as are customarily covered in opinions and negative assurance letters requested
in underwritten offerings; and

 

(3)                                 a customary comfort letter, dated the date
of effectiveness of the Shelf Registration Statement, from the Company’s
independent accountants, in the customary form and covering matters of the type
customarily requested to be covered in comfort letters by underwriters in
connection with primary underwritten offerings, and covering or affirming the
matters set forth in the comfort letters delivered pursuant to Section 5(a) of
the Purchase Agreement, without exception;

 

(B)                               set forth in full or incorporate by reference
in the underwriting agreement, if any, the indemnification provisions and
procedures of Section 8 hereof with respect to all parties to be indemnified
pursuant to said Section; and

 

(C)                               deliver such other documents and certificates
as may be reasonably requested by such parties to evidence compliance with
Section 6(c)(ix)(A) hereof and with any customary conditions contained in the
underwriting agreement or other agreement entered into by the Company pursuant
to this Section 6(c)(ix), if any.

 

(ix)                              prior to any public offering of Transfer
Restricted Securities pursuant to a Shelf Registration Statement, cooperate with
the selling Holders, the underwriter(s), if any, and their respective counsel in
connection with the registration and qualification of

 

11

--------------------------------------------------------------------------------


 

the Transfer Restricted Securities under the state securities or blue sky laws
of such jurisdictions as the selling Holders or underwriter(s), if any, may
request and do any and all other acts or things necessary or advisable to enable
the disposition in such jurisdictions of the Transfer Restricted Securities
covered by the Shelf Registration Statement; provided, however, that the Company
shall not be required to register or qualify as a foreign corporation where it
is not then so qualified or to take any action that would subject it to the
service of process in suits or to taxation, other than those arising out of the
offering or sale of the Transfer Restricted Securities, in any jurisdiction
where it is not then so subject;

 

(x)                                 shall issue, upon the request of any Holder
of Initial Notes covered by the Shelf Registration Statement, Exchange Notes
having an aggregate principal amount equal to the aggregate principal amount of
Initial Notes surrendered to the Company by such Holder in exchange therefor or
being sold by such Holder; such Exchange Notes to be registered in the name of
such Holder or in the name of the purchaser(s) of such Notes, as the case may
be; in return, the Initial Notes held by such Holder shall be surrendered to the
Company for cancellation;

 

(xi)                              cooperate with the selling Holders and the
underwriter(s), if any, to facilitate the timely preparation and delivery of
certificates representing Transfer Restricted Securities to be sold and not
bearing any restrictive legends; and enable such Transfer Restricted Securities
to be in such denominations and registered in such names as the Holders or the
underwriter(s), if any, may request at least two Business Days prior to any sale
of Transfer Restricted Securities made by such Holders or
underwriter(s) pursuant to such Shelf Registration Statement;

 

(xii)                           use its reasonable best efforts to cause the
Transfer Restricted Securities covered by the Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to enable the seller or sellers thereof or the
underwriter(s), if any, to consummate the disposition of such Transfer
Restricted Securities, subject to the proviso contained in
Section 6(c)(x) hereof;

 

(xiii)                        if any fact or event contemplated by
Section 6(c)(iii)(D) hereof shall exist or have occurred, prepare a supplement
or post-effective amendment to the Registration Statement or related Prospectus
or any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of Transfer
Restricted Securities, the Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein not misleading;

 

(xiv)                       provide a CUSIP number for all Notes not later than
the effective date of the Registration Statement covering such Notes and provide
the Trustee under the Indenture with printed certificates for such Notes which
are in a form eligible for deposit with The Depository Trust Company and take
all other action necessary to ensure that all such Notes are eligible for
deposit with The Depository Trust Company;

 

12

--------------------------------------------------------------------------------


 

(xv)                          cooperate and assist in any filings required to be
made with FINRA and in the performance of any due diligence investigation by any
underwriter (including any “qualified independent underwriter”) that is required
to be retained in accordance with the rules and regulations of FINRA;

 

(xvi)                       otherwise use its reasonable best efforts to comply
with all applicable rules and regulations of the Commission, and make generally
available to its security holders, as soon as practicable, a consolidated
earnings statement meeting the requirements of Rule 158 under the Securities Act
(which need not be audited) for the twelve-month period (A) commencing at the
end of any fiscal quarter in which Transfer Restricted Securities are sold to
underwriters in a firm commitment or best efforts Underwritten Offering or
(B) if not sold to underwriters in such an offering, beginning with the first
month of the Company’s first fiscal quarter commencing after the effective date
of the Registration Statement; and

 

(xvii)                    to the extent required under the Securities Act and/or
the Trust Indenture Act, cause the Indenture to be qualified under the Trust
Indenture Act not later than the effective date of the first Registration
Statement required by this Agreement, and, in connection therewith, cooperate
with the Trustee and the Holders of Notes to effect such changes to the
Indenture as may be required for such Indenture to be so qualified in accordance
with the terms of the Trust Indenture Act; and to execute and use its reasonable
best efforts to cause the Trustee to execute, all documents that may be required
to effect such changes and all other forms and documents required to be filed
with the Commission to enable such Indenture to be so qualified in a timely
manner.

 

Each Holder agrees by acquisition of a Transfer Restricted Security that, upon
receipt of any notice from the Company of the existence of any fact of the kind
described in Section 6(c)(iii)(D) hereof, such Holder will forthwith discontinue
disposition of Transfer Restricted Securities pursuant to the applicable
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xiv) hereof, or
until it is advised in writing (the “Advice”) by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus.  If
so directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice.  In the event
the Company shall give any such notice, the time period regarding the
effectiveness of such Registration Statement set forth in Section 3 or 4 hereof,
as applicable, shall be extended by the number of days during the period from
and including the date of the giving of such notice pursuant to
Section 6(c)(iii)(D) hereof to and including the date when each selling Holder
covered by such Registration Statement shall have received the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xiv) hereof or
shall have received the Advice; provided, however, that no such extension shall
be taken into account in determining whether Additional Interest is due pursuant
to Section 5 hereof or the amount of such Additional Interest, it being agreed
that the Company’s option to suspend use of a Registration Statement pursuant to
this paragraph shall be treated as a Registration Default for purposes of
Section 5 hereof, except as otherwise provided therein.

 

13

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding anything to the contrary
contained herein, the Company may suspend the effectiveness of the Shelf
Registration Statement for up to 45 days in any 90-day period but no more than
90 days in any 360-day period (such period, a “Suspension Period”) (except for
the consecutive 45-day period immediately prior to maturity of the Notes), if
there is a possible acquisition or business combination or other transaction,
business development or event involving the Company that may require disclosure
in the Shelf Registration Statement and the Company determines in the exercise
of its reasonable judgment that such disclosure is not in the best interests of
the Company or obtaining any financial statements relating to an acquisition or
business combination required to be included in the Shelf Registration Statement
would be impracticable.  If a Suspension Period is triggered, the Company shall
promptly notify any such Holders of the suspension of the effectiveness of the
Shelf Registration Statement, provided that such notice shall not require the
Company to disclose the possible acquisition or business combination or other
transaction, business development or event if the Company determine in good
faith that such acquisition or business combination or other transaction,
business development or event should remain confidential.  Upon the abandonment,
consummation or termination of the possible acquisition or business combination
or other transaction, business development or event or the availability of the
required financial statements with respect to a possible acquisition or business
combination, the suspension of the use of the Shelf Registration Statement, as
the case may be, pursuant to this paragraph shall cease and the Company shall
promptly notify such Holders that the use of the prospectus contained in the
Shelf Registration Statement, as the case may be, as amended or supplemented, as
applicable, may resume.  The Company shall provide a reasonable number of copies
of the latest version of such prospectus to such Holders, promptly upon written
request, and in no event later than five Business Days after such request, at
any time during such period.

 

SECTION 7.                                      Registration Expenses.

 

All expenses incident to the Company’s performance of or compliance with this
Agreement will be borne by the Company, regardless of whether a Registration
Statement becomes effective, including, without limitation:  (i) all
registration and filing fees and expenses (including filings made by any Initial
Purchaser or Holder with FINRA (and, if applicable, the reasonable fees and
expenses of any “qualified independent underwriter” and its counsel that may be
required by the rules and regulations of FINRA; provided that the Company shall
not be responsible for fees for its counsel in excess of $10,000)); (ii) all
fees and expenses of compliance with federal securities and state securities or
blue sky laws; (iii) all expenses of printing (including printing certificates
for the Exchange Notes to be issued in the Exchange Offer and printing of
Prospectuses), messenger and delivery services and telephone; (iv) all fees and
disbursements of counsel for the Company; (v) if required pursuant to the terms
of this Agreement, all application and filing fees in connection with listing
the Exchange Notes on a securities exchange or automated quotation system
pursuant to the requirements thereof; and (vi) all fees and disbursements of
independent certified public accountants of the Company (including the expenses
of any special audit and comfort letters required by or incident to such
performance).

 

The Company will, in any event, bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the

 

14

--------------------------------------------------------------------------------


 

expenses of any annual audit and the fees and expenses of any Person, including
special experts, retained by the Company.

 

SECTION 8.                                      Indemnification.

 

(a)                                 The Company agrees to indemnify and hold
harmless (i) each Holder, (ii) each Person, if any, who controls (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
any Holder (any of the Persons referred to in this clause (ii) being hereinafter
referred to as a “controlling person”) and (iii) the respective officers,
directors, partners, employees and agents of any Holder or any controlling
person (any Person referred to in clause (i), (ii) or (iii) may hereinafter be
referred to as an “Indemnified Holder”), to the fullest extent lawful, from and
against any and all losses, claims, damages, liabilities, judgments, actions and
expenses (including, without limitation, and as incurred, reimbursement of all
reasonable costs of investigating, preparing, pursuing, settling, compromising,
paying or defending any claim or action, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, including the
reasonable fees and expenses of counsel to any Indemnified Holder), insofar as
such losses, claims, damages, liabilities, judgments, actions and expenses arise
out of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement or Prospectus (or any
amendment or supplement thereto), or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as such losses, claims,
damages, liabilities or expenses are caused by an untrue statement or omission
or alleged untrue statement or omission that is made in reliance upon and in
conformity with information relating to any of the Holders furnished in writing
to the Company by any of the Holders expressly for use therein.  This indemnity
agreement shall be in addition to any liability which the Company may otherwise
have.

 

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company, such Indemnified Holder (or the Indemnified Holder controlled by such
controlling person) shall promptly notify the Company in writing; provided,
however, that the failure to give such notice shall not relieve the Company of
its obligations pursuant to this Agreement unless and to the extent such failure
to give notice results in the loss or compromise of any substantial rights or
defenses of the Company.  The Company shall be entitled to participate in any
such action and, to the extent that it shall wish, to assume the defense
thereof, with counsel reasonable satisfactory to such Indemnified Holder, and,
after notice from the Company to such Indemnified Holder of its election so to
assume the defense, thereof, the Company shall not be liable to such Indemnified
Holder under such subsection for any legal or other expenses, in each case
subsequently incurred by such Indemnified Holder, in connection with the defense
thereof other than reasonable costs of investigation.  Notwithstanding the
Company’s election to appoint counsel to represent the Indemnified Holders in an
action, such Indemnified Holders shall have the right to employ separate counsel
(including local counsel), and the Company shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
Company to represent the Indemnified Holders would present such counsel with a
conflict of interest, (ii) the actual or potential defendants in, or targets of,
any such action include both the Indemnified Holders and the Company and the
Indemnified Holders shall have reasonably concluded that

 

15

--------------------------------------------------------------------------------


 

there may be legal defenses available to it and/or other Indemnified Holders
which are different from or additional to those available to the Company,
(iii) the Company shall not have employed counsel satisfactory to the
Indemnified Holders to represent the Indemnified Holders within a reasonable
time after notice of the institution of such action or (iv) the Company shall
authorize the Indemnified Holders to employ separate counsel at the expense of
the Company.  The Company shall not, in connection with any one such action or
proceeding or separate but substantially similar or related actions or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be liable for the reasonable fees and expenses of more than
one separate firm of attorneys (in addition to any local counsel) at any time
for such Indemnified Holders.  The Company shall be liable for any settlement of
any such action or proceeding effected with the Company’s prior written
consent,  and the Company agrees to indemnify and hold harmless any Indemnified
Holder from and against any loss, claim, damage, liability or expense by reason
of any settlement of any action effected with the written consent of the
Company.  The Company shall not, without the prior written consent of each
Indemnified Holder, settle or compromise or consent to the entry of judgment in
or otherwise seek to terminate any pending or threatened action, claim,
litigation or proceeding in respect of which indemnification or contribution may
be sought hereunder (whether or not any Indemnified Holder is a party thereto),
unless such settlement, compromise, consent or termination includes an
unconditional release of each Indemnified Holder from all liability arising out
of such action, claim, litigation or proceeding.

 

(b)                                 Each Holder of Transfer Restricted
Securities agrees, severally and not jointly, to indemnify and hold harmless the
Company, its directors and officers of the Company who sign a Registration
Statement, and any Person controlling (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) the Company, and the
respective officers, directors, partners, employees, representatives and agents
of each such Person, to the same extent as the foregoing indemnity from the
Company to each of the Indemnified Holders, but only with respect to claims and
actions based on information relating to such Holder furnished in writing by
such Holder expressly for use in any Registration Statement.  In case any action
or proceeding shall be brought against the Company or its directors or officers
or any such controlling person in respect of which indemnity may be sought
against a Holder of Transfer Restricted Securities, such Holder shall have the
rights and duties given the Company, and the Company its directors and officers
and such controlling person shall have the rights and duties given to each
Holder by the preceding paragraph.

 

(c)                                  If the indemnification provided for in this
Section 8 is unavailable to an indemnified party under Section 8(a) or
(b) hereof (other than by reason of exceptions provided in those Sections) in
respect of any losses, claims, damages, liabilities, judgments, actions or
expenses referred to therein, then each applicable indemnifying party, in lieu
of indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and the Holders, on
the other hand, from the Initial Placement (which in the case of the Company
shall be deemed to be equal to the total net proceeds to the Company from the
Initial Placement), or if such allocation is not permitted by applicable law,
the relative fault of the Company, on the one hand, and the Holders, on the
other hand, in connection with the statements or omissions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant

 

16

--------------------------------------------------------------------------------


 

equitable considerations.  The relative fault of the Company on the one hand and
of the Indemnified Holder on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company, on the one hand, or the Indemnified
Holders, on the other hand, and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or
omission.  The amount paid or payable by a party as a result of the losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include, subject to the limitations set forth in the second paragraph of
Section 8(a) hereof, any legal or other fees or expenses reasonably incurred by
such party in connection with investigating or defending any action or claim.

 

The Company and each Holder of Transfer Restricted Securities agree that it
would not be just and equitable if contribution pursuant to this
Section 8(c) were determined by pro rata allocation (even if the Holders were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraph.  The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, liabilities or expenses
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim.  Notwithstanding the provisions of this
Section 8, in no event shall a Holder be required to contribute any amount in
excess of the amount by which the total price at which the Initial Notes or
Exchange Notes sold by such Holder exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.  No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.  The Holders’ obligations to
contribute pursuant to this Section 8(c) are several in proportion to the
respective principal amount of Initial Notes held by each of the Holders
hereunder and not joint.

 

SECTION 9.                                      Rule 144A.  The Company hereby
agrees with each Holder, for so long as any Transfer Restricted Securities
remain outstanding, to make available to any Holder or beneficial owner of
Transfer Restricted Securities in connection with any sale thereof and any
prospective purchaser of such Transfer Restricted Securities from such Holder or
beneficial owner, the information required by Rule 144A(d)(4) under the
Securities Act in order to permit resales of such Transfer Restricted Securities
pursuant to Rule 144A under the Securities Act.

 

SECTION 10.                               Participation in Underwritten
Registrations.  No Holder may participate in any Underwritten Registration
hereunder unless such Holder (a) agrees to sell such Holder’s Transfer
Restricted Securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and
(b) completes and executes all reasonable questionnaires, powers of attorney,
indemnities, underwriting agreements, lock-up letters and other documents
required under the terms of such underwriting arrangements.

 

SECTION 11.                               Selection of Underwriters.  The
Holders of Transfer Restricted Securities covered by the Shelf Registration
Statement who desire to do so may sell such Transfer Restricted Securities in an
Underwritten Offering.  In any such Underwritten Offering, the

 

17

--------------------------------------------------------------------------------


 

investment banker(s) and managing underwriter(s) that will administer such
offering will be selected by the Holders of a majority in aggregate principal
amount of the Transfer Restricted Securities included in such offering;
provided, however, that such investment banker(s) and managing
underwriter(s) must be reasonably satisfactory to the Company.

 

SECTION 12.                               Miscellaneous.

 

(a)                                 Remedies.  The Company hereby agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Agreement and hereby agrees
to waive the defense in any action for specific performance that a remedy at law
would be adequate.

 

(b)                                 No Inconsistent Agreements.  The Company
will not on or after the date of this Agreement enter into any agreement with
respect to its securities that is inconsistent with the rights granted to the
Holders in this Agreement or otherwise conflicts with the provisions hereof. 
The rights granted to the Holders hereunder do not conflict with the rights
granted to the holders of the Company’s securities under any other agreement in
effect on the date hereof.

 

(c)                                  Adjustments Affecting the Notes.  The
Company will not take any action, or permit any change to occur, with respect to
the Notes that would materially and adversely affect the ability of the Holders
to Consummate any Exchange Offer.

 

(d)                                 Amendments and Waivers.  The provisions of
this Agreement may not be amended, modified or supplemented, and waivers or
consents to or departures from the provisions hereof may not be given unless the
Company has (i) in the case of Section 5 hereof and this Section 12(d)(i),
obtained the written consent of Holders of all outstanding Transfer Restricted
Securities and (ii) in the case of all other provisions hereof, obtained the
written consent of Holders of a majority of the outstanding principal amount of
Transfer Restricted Securities (excluding any Transfer Restricted Securities
held by the Company or its Affiliates).  Notwithstanding the foregoing, a waiver
or consent to departure from the provisions hereof that relates exclusively to
the rights of Holders whose securities are being tendered pursuant to the
Exchange Offer and that does not affect directly or indirectly the rights of
other Holders whose securities are not being tendered pursuant to such Exchange
Offer may be given by the Holders of a majority of the outstanding principal
amount of Transfer Restricted Securities being tendered or registered; provided,
however, that, with respect to any matter that directly or indirectly adversely
affects the rights of any Initial Purchaser hereunder, the Company shall obtain
the written consent of each such Initial Purchaser with respect to which such
amendment, qualification, supplement, waiver, consent or departure is to be
effective.

 

(e)                                  Notices.  All notices and other
communications provided for or permitted hereunder shall be made in writing by
hand-delivery, first-class mail (registered or certified, return receipt
requested), telex, telecopier, or air courier guaranteeing overnight delivery:

 

(i)                                     if to a Holder, at the address set forth
on the records of the Registrar under the Indenture, with a copy to the
Registrar under the Indenture; and

 

18

--------------------------------------------------------------------------------


 

(ii)                                  if to the Company:

 

Springleaf Finance Corporation
600 N.W. Second Street
Evansville, Indiana  47708
Facsimile:  (812) 468-5455
Attention:  Legal Department

 

With a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York  10036
Facsimile:  212-735-2000
Attention:  Gregory A. Fernicola

 

(iii)                               if to the Initial Purchasers:

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated
50 Rockefeller Plaza
New York, New York  10020
Facsimile:  (212) 901-7897
Attention: High Yield Legal Department

 

with a copy to:

 

Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY  10005
Facsimile:  (212) 269-5420
Attention: James J. Clark, Esq.
                                                          Noah B. Newitz, Esq.

 

All such notices and communications shall be deemed to have been duly given:  at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

 

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

 

(f)                                   Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
each of the parties, including, without limitation, and without the need for an
express assignment, subsequent Holders of Transfer Restricted Securities;
provided, however, that this Agreement shall not inure to the benefit of or be
binding

 

19

--------------------------------------------------------------------------------


 

upon a successor or assign of a Holder unless and to the extent such successor
or assign acquired Transfer Restricted Securities from such Holder.

 

(g)                                  Counterparts.  This Agreement may be
executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

(h)                                 Headings.  The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof.

 

(i)                                     Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CONFLICTS OF LAW RULES THEREOF.

 

(j)                                    Severability.  In the event that any one
or more of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be affected or impaired thereby.

 

(k)                                 Entire Agreement.  This Agreement is
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein.  There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein with respect to the registration rights granted by the
Company with respect to the Transfer Restricted Securities.  This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

SPRINGLEAF FINANCE CORPORATION

 

 

 

 

 

 

 

By:

/s/ David M. McManigal

 

 

Name: David M. McManigal

 

 

Title: Assistant Treasurer

 

21

--------------------------------------------------------------------------------


 

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

 

On behalf of itself and as a Representative of the Initial Purchasers

 

By:

/s/ Andrew C. Karp

 

 

Name: Andrew C. Karp

 

Title: Managing Director

 

--------------------------------------------------------------------------------